Case 1:18-cv-25106-KMW Document 13 Entered on FLSD Docket 12/26/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



                                                      )
  UNITED AMERICAN CORP., a Florida                    )
  company,                                            )
                                                      )
         Plaintiff,                                   )
                                                      )
                                                      )
  v.                                                  )   Case No. 1:18-cv-25106 KMW
                                                      )
                                                      )
  BITMAIN, INC., SAINT BITTS LLC d/b/a                )
  BITCOIN.COM, ROGER VER, BITMAIN                     )
  TECHNOLOGIES LTD., BITMAIN                          )
  TECHNOLOGIES HOLDING COMPANY,                       )
  JIHAN WU, PAYWARD VENTURES, INC.                    )
  d/b/a KRAKEN, JESSE POWELL,                         )
  AMAURY SECHET, SHAMMAH                              )
  CHANCELLOR, and JASON COX,                          )
                                                      )
         Defendants.                                  )
                                                      )
                                                      )




                                  NOTICE OF APPEARANCE



         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Defendants

  Payward Ventures, Inc. and Jesse Powell in the above-styled action. 1 Accordingly, please send




  1 Defendants Pawyard Ventures, Inc. and Jesse Powell file this notice without waiving
  Defendants’ rights to assert any defenses by motion pursuant to Rule 12 of the Federal Rules of
  Civil Procedure.
Case 1:18-cv-25106-KMW Document 13 Entered on FLSD Docket 12/26/2018 Page 2 of 2



  copies of all pleadings, motions, objections, responses, notices, and any other court papers which

  the Defendants are entitled to receive to the undersigned counsel.

  Dated: December 26, 2018.                    Respectfully Submitted,

                                               /s/ Andrew C. Lourie_________________
                                               Andrew C. Lourie (Florida Bar No. 87772)
                                               Andrew.Lourie@kobrekim.com
                                               KOBRE & KIM LLP
                                               201 South Biscayne Boulevard, Suite 1900
                                               Miami, Florida 33131
                                               T: +1 202 664 1907
                                               F: +1 305 967 6120
                                               Attorney for Defendants Payward Ventures, Inc. and
                                               Jesse Powell




                                                  2
